FILED

JUN 22 2015
UNITED STATES DISTRICT COURT Clerk. US. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts forthe District of Columbia
Frederick Banks, )
)
Plamtlff’ 3 Case: 1:15-cv—00959 Jury Demand
V ) Assigned To : Unassigned
' ) Assign. Date : 6/22/2015
. . _ . . k
Timothy pivnichny e, a!” ) Description. Pro Se Gen. CIVIl (F Dec )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff’s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 1915(e), which requires the Court to dismiss a complaint upon
a determination that it, among other grounds, is frivolous.

Plaintiff, a resident of Pittsburg, Pennsylvania, purports to sue a long list of ofﬁcials and
judges for essentially setting him up for unspecified acts. The list of defendants includes
President Barack Obama, FBI Director James Comey, CIA Director John Brennan, former

Secretary of State Hillary Rodham Clinton, and former Massachusetts Governor Mitt Romney.

Plaintiff also names as defendants the Administrative Ofﬁce of the US Courts, the United States
Senate, the United States Congress, and the Pittsburgh Post—Gazette. Plaintiff seeks damages
exceeding $500 million dollars “for violations of his Fifth and Fourteenth Amendment Right to
Due Process and because the Sioux Treaty of Fort Laramie was violated.” Compl. at 3. Plaintiff
claims that “[e]ach and every defendant acted as ‘bad men’ in violation of the treaty when they

either set [him] up or covered it up or refused to investigate [his] allegations.” Id.
1

The most cogent allegation is that lead defendant Timothy Pivnichny, identiﬁed in the
complaint as an FBI Special Agent, pointed a loaded handgun at plaintiffs ﬁancé during an
interview with her in 2003 and 2004 to intimidate her. Comp]. 1] 1. Even if true, plaintiff lacks
standing to pursue a claim arising from that incident. As to himself, plaintiff alleges, among
other things, that Pivnichy “[1]ater . . . used his [intimidation] skills . . . to repair and cause to
repair of an Orbit II DVD/CD Copier made by Microboards[,] [but] didn’t know . . . that Plaintiff
had called Microboards just prior to him conﬁscating the Microboards Orbit II . . . to let them
know that the machine never worked and that he needed to return it to get repaired or replaced.”
Id. Plaintiff further alleges that “when the Orbit 11 was next seen and demonstrated by Pivnichny
amazingly the Orbit 11 worked. Pivnichny either ﬁxed it or caused it to be ﬁxed. In these two
ways he set up [plaintiff].” Id. Allegedly, “[a]fter [plaintiff] attempted to expose Pivnichy . . .[,]
agents of the CIA started bombarding him with a wireless signal to electronically harass him at
the request of the FBI to retaliate for [plaintiff] having exposed the fact that Pivnichny set him
up.” Id. Plaintiff then “relayed this information to Torsten Ove of the Pittsburgh Press Gazette,”
who, “authored six sep[a]rate articles in the Post Gazette lambasting [plaintiff].” Id.

The instant complaint is premised on the type of fantastic and delusional scenarios

warranting dismissal of the case under § 1915(e)(2)(B)(i) as frivolous. Neitzke v. Williams, 490

US. 319, 325 (1989); see Best v. Kelly, 39 F.3d 328, 330—31 (DC. Cir. 1994) (a court may
dismiss claims that are “essentially ﬁctitious”-- for example, where they suggest “bizarre
conspiracy theories . . . [or] fantastic government manipulations of their will or mind”) (citations
and internal quotation marks omitted); Crisafi v. Holland, 655 F.2d 1305, 1307-08 (DC. Cir.
1981) (“A court may dismiss as frivolous complaints . . . postulating events and circumstances of

a wholly fanciful kind”). Furthermore, a frivolous dismissal is warranted when, as here, the
2

complaint lacks “an arguable basis in law and fact.” Brandon v. District of Columbia Bd. of
Parole, 734 F.2d 56, 59 (DC. Cir. 1984). A separate order of dismissal accompanies this

Memorandum Opinion.

    

U United States District Judge
Date: June {8 ,2015